Citation Nr: 1602055	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  14-10 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran failed to appear at a videoconference hearing scheduled for November 2015.  He has not provided good cause for his absence, and he has not requested his hearing be rescheduled.  Therefore, the Board considers the request for a hearing withdrawn.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claim for entitlement to service connection for hypertension, a June 2011 VA examiner states the Veteran's blood pressure has been variable, as evidenced by normal blood pressure readings at Kaiser, as well as the VA examination.  He concludes the Veteran does not have essential hypertension; instead, any elevated blood pressure is likely due to variability in his anxiety state.  He notes the Veteran suffers from PTSD, which the Veteran claims causes anxiety.  The examiner does not address whether it is at least as likely as not the Veteran's PTSD contributes to episodes of elevated blood pressure.  Another VA examination was performed in February 2014, in which the Veteran was diagnosed with hypertension.  However, the VA examiner does not address the etiology of the Veteran's hypertension.  Thus, a new VA examination is necessary.

Regarding the claim for an increased rating for bilateral hearing loss, a May 2014 VA audiological evaluation was invalid.  The audiologist was not able to determine puretone threshold levels due to poor agreement between responses to speech and tones.  She also was not able to determine speech discrimination scores; the use of word recognition score was not appropriate for the Veteran "because of language difficulties, cognitive problems, inconsistent word recognition scores, etc."  

The Board notes that a VA audiological evaluation was successfully performed in June 2011.  The record also contains private audiological evaluation results from February 2011.  Thus, the record demonstrates the Veteran is capable of undergoing multiple successful audiological evaluations.  This suggests the results of the May 2014 evaluation is more reflective of the Veteran's mental state and/or difficulties on that particular date, rather than a complete inability to undergo a successful audiological evaluation.  Affording the Veteran the benefit of the doubt, VA should provide the Veteran an additional audiological evaluation to determine the current severity of his bilateral hearing loss. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the etiology of the Veteran's hypertension.  The entire claims file should be made available to, and be reviewed by, the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

Based on the examination and review of the record, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) the Veteran's hypertension had its onset during, or is otherwise etiologically related to, the Veteran's active service.  

The examiner should also opine whether it is at least at as likely as not (50 percent probability or greater) the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  If hypertension is not clinically established that too should be detailed.

2.  Schedule the Veteran for a VA audiological evaluation to determine the current severity of his bilateral hearing loss.  The entire electronic claims file must be reviewed.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should provide a complete report of audiometric findings.  Any difficulty in conducting the test should be set out in detail.

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

